USCA4 Appeal: 21-4648      Doc: 24         Filed: 07/22/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4648


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DARYL LAMONT TERRY, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cr-00241-RJC-DCK-2)


        Submitted: June 30, 2022                                          Decided: July 22, 2022


        Before THACKER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina,
        for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4648       Doc: 24         Filed: 07/22/2022    Pg: 2 of 5




        PER CURIAM:

               Daryl Lamont Terry, Jr., pled guilty, pursuant to a written plea agreement, to

        conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349. The district court

        sentenced Terry to a sentence of 24 months’ imprisonment, within the Sentencing

        Guidelines range established at sentencing. On appeal, counsel has filed a brief pursuant

        to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning the validity of Terry’s appellate waiver and whether Terry’s

        sentence is procedurally and substantively reasonable. The Government has declined to

        file a brief. * Although notified of his right to do so, Terry has not filed a pro se

        supplemental brief. We affirm.

               Our review of the record on appeal shows that the plea colloquy was conducted

        substantially in compliance with Fed. R. Crim. P. 11 and that the omissions did not affect

        Terry’s substantial rights. See United States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020)

        (en banc) (noting that when defendant does not seek to withdraw his guilty plea or

        otherwise preserve any allegation of Rule 11 error, review is for plain error). Moreover,

        Terry knowingly and voluntarily pled guilty to the charged offense, and his plea was

        supported by a sufficient factual basis. See United States v. Burfoot, 899 F.3d 326, 335

        (4th Cir. 2018) (stating elements of § 1349 conspiracy offense). We therefore find no

        reversible error as to his conviction.


               *
                Because the Government has not moved to enforce the appellate waiver in the plea
        agreement, we conduct a full review pursuant to Anders. See United States v. Poindexter,
        492 F.3d 263, 271 (4th Cir. 2007).

                                                     2
USCA4 Appeal: 21-4648      Doc: 24         Filed: 07/22/2022     Pg: 3 of 5




               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517.

               To assess procedural reasonableness, we consider whether the district court properly

        calculated the defendant’s advisory Guidelines range, adequately considered the 18 U.S.C.

        § 3553(a) factors, sufficiently explained the selected sentence, and addressed any

        nonfrivolous arguments for a different sentence. United States v. Provance, 944 F.3d 213,

        218 (4th Cir. 2019). A “district court[] need not robotically tick through § 3553(a)’s every

        subsection.” United States v. Arbaugh, 951 F.3d 167, 174 (4th Cir. 2020) (internal

        quotation marks omitted). The sentencing explanation need not be extensive, but it must

        demonstrate that the district court had “a reasoned basis for exercising [its] own legal

        decision-making authority.” Provance, 944 F.3d at 218 (internal quotation marks omitted).

               Terry’s counsel questions whether the district court committed procedural error by

        failing to address at sentencing the argument that Terry had family support. The record

        reveals, however, that the district court considered the parties’ arguments and provided a

        thorough explanation for the chosen sentence. Terry’s sentence is therefore procedurally

        reasonable.

               If there are no procedural errors, we then consider the substantive reasonableness of

        the sentence, evaluating “the totality of the circumstances.” Gall, 552 U.S. at 51. A

        sentence is presumptively substantively reasonable if it “is within or below a properly

                                                     3
USCA4 Appeal: 21-4648        Doc: 24        Filed: 07/22/2022       Pg: 4 of 5




        calculated Guidelines range,” and this “presumption can only be rebutted by showing that

        the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.”

        United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                Terry’s counsel questions whether the sentence is substantively reasonable because

        Terry’s codefendant received a shorter sentence.        But Terry’s codefendant’s shorter

        sentence does not render Terry’s sentence substantively unreasonable. See United States v.

        Gillespie, 27 F.4th 934, 945 (4th Cir. 2022) (“[A] sentence is not unreasonable under

        § 3553(a)(6) merely because it creates a disparity with a co-defendant’s sentence.” (internal

        quotation marks omitted)), petition for cert. filed, No. 21-8089 (U.S. June 6, 2022). The

        district court properly calculated Terry’s Guidelines range, and the parties stipulated in the

        plea agreement that a within-Guidelines-range sentence was appropriate. Therefore, Terry

        fails   to   rebut   the   presumption   of   substantive    reasonableness    afforded   his

        within-Guidelines-range sentence.

                In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Terry, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Terry requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Terry.




                                                      4
USCA4 Appeal: 21-4648         Doc: 24    Filed: 07/22/2022   Pg: 5 of 5




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  5